Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-10, 12-15, and 17 of U.S. Patent No. 16/546173. Although the claims at issue are not identical, they are not patentably distinct from each other because they meet limitation of current application claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ryosuke Isobe et al (U. S. Patent: 6194058, here after Isobe), further on view of Robert K. Remer et al (U. S. Patent: 3565039, here after Remer). 
Claim 20 is rejected. Isobe teaches a method, comprising: 
forming an underlayer of a magnetic recording medium (inner layer, 24) by spray coating a mixture of a magnetic nanoparticles, aromatic polymer(polyurethane), and polymeric binder (vinyl chloride binder) onto a structure [; and curing(drying) the underlayer [abstract, fig. 5, column 11 paragraph 2, column 11 last 5 lines]. Isobe doesn't teach applying with aerosol spray. Remer teaches making magnetic tape by aerosol spraying coating composition on a substrate [column 14 lines 50-61, column 6 lines 69-73column 7 lines 1-5]. Therefor it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making magnetic tape as Isobe where the coating is via aerosol spray coating, because it is suitable to deposit magnetic composition on a web(tape).
Claims 1-2, 4, 6-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ryosuke Isobe et al (U. S. Patent: 6194058, here after Isobe), further on view of Hiroaki Araki et al (U. S. Patent: 5156908, here after Araki), and Hamdy Elwakil (WO 93/23795, here after Elwakil).
Claim 1 is rejected. Isobe teaches a method, comprising: 
forming an underlayer (inner magnetic layer, 24) of a magnetic recording medium, the underlayer comprising:
 nanoparticles each comprising a magnetic nanoparticle, and
a polymeric binder binding the nanoparticles [abstract, fig. 5, column 3 paragraph 5, column 4 paragraph 1]; and
curing(drying) the underlayer by irradiating the underlayer [column 9 lines 22-25]. Isobe does not teach curing the underlayer by irradiating to cause crosslinking of the polymer binder. Araki teaches a method of making a magnetic recording media(tape), and teaches forming a first magnetic layer of a magnetic recording medium(underlayer) comprising magnetic nanoparticles and a polymer binder binding the particles [abstract, column 6 lines 3-7]. Araki teaches curing the underlayer by irradiating the underlayer for causing crosslinking of the polymer binder, and forming a magnetic layer (second magnetic layer) on the underlayer [abstract, column 3 lines 6- 20]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making magnetic tape as Isobe teaches and have the binder of the first magnetic layer(inner layer) to cure via crosslinking( have crosslinking agent) by irradiation and then deposit the second layer on the first layer, because crosslinking by irradiation is an alternative way to cure binder for making magnetic layer of a magnetic tape. Isobe does not teach encapsulating nanoparticles. Elwakil teaches a method of making magnetic tapes, and teach encapsulating magnetic particles with polymer (aromatic) to obtain smooth coating layer [abstract, page 28 last sentence, page 14 last 13 lines, page 15 last 5 lines, page 22 last 7 lines, column 10 lines 52-60], and mix with a binder [page 28 lines 6-end]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making magnetic tape as Isobe and Araki teach and encapsulate the magnetic nanoparticles (for underlayer) in aromatic polymer, because it helps forming smooth coating. 
Claim 2 is rejected. Isobe teaches applying the first magnetic layer (underlayer) by spraying [column 8 lines 63-66], which comprising mixture of magnetic particles (nanoparticles), polymeric binder and solvent wherein the particles are encapsulated with aromatic polymer (based on Elwakil teaching) [see claim 1 rejection above].
Claim 4 is rejected. Isobe, Araki, and Elwakil teach the limitation of claim 1, Isobe         teaches the underlayer includes mixing the polymeric binder with the nanoparticles(encapsulated) and a solvent to form a mixture, applying the mixture onto a structure and at least partially drying the applied mixture [abstract, column 4, second and third paragraphs] following by full curing(drying)[column 9 paragraph 2]; and Araki teaches radiating (the at least partially dried applied mixture, evaporated solvent) for causing crosslinking of the polymeric binder[column 3 lines 6- 20].
Claim 6 is rejected for the reason claim 4 is rejected, by drying solvent(evaporation), the polymeric binder collapses onto the encapsulated nanoparticles.
Claim 7 is rejected. Isobe teaches forming a magnetic layer directly on it (25) [fig. 5], and because Isobe teaches drying (curing) the first layer and then depositing the next layer (wet- on- dry), therefore the layers do not intermix (also the particles are encapsulated by polymer which is prevent them from mixing with another layers).
Claim 8 is rejected as Isobe teaches the magnetic nanoparticles same as the invention (for example cobalt iron alloy) [column 4 lines 36-45], therefore it has the same property as magnetic field strength of less than 200 Oe. Isobe also teach the coercive force of 10 Oe [column 3 lines 50-55].
Claim 9 is rejected. Isobe does not teach the concentration of magnetic nanoparticles in under layer. Araki teaches concentration (average) of particles in the under layer (first magnetic layer) is more than 35% [example 1, solvents are not including the cured layer). Although it does not teach more than 35 vol%, however since the density of polymers (and binder) is about 1 g/cm3, therefore claim has been met. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making magnetic tape as Isobe, Araki, and Elwakil teach wherein the concentration (average) of particles in the under layer (first magnetic layer) is more than 35%, because Araki teaches suitable concentration of magnetic nanoparticles in underlayer for making a magnetic tape.
Claim 10 is rejected. Although neither of the references teach onset of at least 35° centigrade in a tensile storage modulus (E) vs. temperature plot, how ever since they meet the claim, therefore the product has the same property as claimed.
Claim 11 is rejected. Although neither of the references teach underlayer is characterized as having an absolute value of a tensile storage modulus (E) thereof greater than 10 GPa, how ever since they meet the claim, therefore the product has the same property as claimed.
Claim 12 is rejected as Isobe teach magnetic material is conductive [column 6 last paragraph], also see Elwakil page 14 second paragraph.
Claim 13 is rejected as Isobe teaches the average particle size of 5 nm [column 4 lines 44-45].
Claim 14 is rejected as Elwakil teaches the aromatic polymer is polyurethane [page 22| which includes a carbamate (in poly urethane organic units joined by carbamate links).
Claim 16 is rejected. Araki teaches the polymer binder includes an acrylic polymer [column 7 lines 6-23, 41-54].
Claim 17 is rejected as Isobe teaches wherein the magnetic recording medium is a magnetic recording tape [column 2 lines 54-55]. Araki [column 1 lines 48-82], and Elwakil [abstract], also teach making a magnetic recording tape.
Claim 18 is rejected. Isobe, Araki, and Elwakil teach the limitation of claim 1, Isobe teaches forming the underlayer includes mixing the polymeric binder with the nanoparticles(encapsulated) and a solvent to form a mixture, applying the mixture onto a structure and at least partially drying the applied mixture [abstract, column 4, second and third paragraphs] following by full curing(drying)[column 9 paragraph 2], , by drying solvent(evaporation), the polymeric binder collapses onto the encapsulated nanoparticles. Araki teaches radiating (the at least partially dried applied mixture, evaporated solvent) for causing crosslinking of the polymeric binder [column 3 lines 6- 20].
Claims 3 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Ryosuke Isobe et al (U. S. Patent: 6194058, here after Isobe), Hiroaki Araki et al (U. S. Patent: 5156908, here after Araki), and Hamdy Elwakil (WO 93/23795, here after Elwakil), further on view of Robert K. Remer et al (U. S. Patent: 3565039, here after Remer).
Claims 3 and 19 are rejected. Isobe teaches applying the mixture by spray, but doesn't teach aerosol spray. Remer teaches making magnetic tape by aerosol spraying coating composition on a substrate [column 14 lines 50-61, column 6 lines 69-73column 7 lines 1-5]. Therefor it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making magnetic tape as Isobe, Araki and Elwakil teach where the coating is via aerosol spray coating, because it is suitable to deposit magnetic composition on a web(tape).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ryosuke Isobe et al (U. S. Patent: 6194058, here after Isobe), Hiroaki Araki et al (U. S. Patent: 5156908, here after Araki), and Hamdy Elwakil (WO 93/23795, here after Elwakil), further on view of Jens Soder et al (U. S. Patent Application: 2003/0152807, here after Soder).
Claim 5 is rejected. Isobe teaches the solvent is methyl ethyl ketone [column 8 lines 44-48], and does not teach the solvent comprising water. Soder teaches forming magnetic layer for a magnetic tape by mixing magnetic particles, solvent and binder to where the solvent is methyl ethyl ketone or water [title, 0077]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making magnetic tape as Isobe, Araki, and Elwakil teach, where the solvent is water, because it is an alternative solvent for making mixture(dispersion) for magnetic layer of magnetic tapes.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ryosuke Isobe et al (U. S. Patent: 6194058, here after Isobe), Hiroaki Araki et al (U. S. Patent: 5156908, here after Araki), and Hamdy Elwakil (WO 93/23795, here after Elwakil), further on view of Richard L. Bradshaw et al (U. S. Patent Application: 2010/0015472, here after Bradshaw).
Claim 15 is rejected. Elwakil does not teach the thickness of polymer layer. Bradshaw teaches encapsulating magnetic nanoparticles with aromatic polymer for making magnetic tape [abstract, 0012], wherein the thickness of the polymer layer is less than 2 nm [claim 4]. Therefor it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making magnetic tape as Isobe, Araki, and Elwakil teach wherein the coating of polymer layer is 2 nm, because it is suitable thickness of encapsulating polymer for making magnetic tapes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712